 Case 3:20-cr-02087-JLS Document 36 Filed 03/16/21 PageID.67 Page 1 of 1




 1
                            IN THE UNITED STATES DISTRICT COURT
 2

 3             IN AND FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 4
                                 (HON. JANIS L. SAMMARTINO )
 5

 6    UNITED STATES OF AMERICA,                    )       Case No. 20-CR-02087
                                                   )
 7                                                 )
              Plaintiffs,                                  ORDER CONTINUING MOTION
                                                   )       HEARING/TRIAL SETTING
 8
                                                   )
 9    vs.                                          )
                                                   )
10    MANUEL RAMIREZ MERCADO,                      )
                                                   )
11                                                 )
              Defendant.
12    _________________________________
13
            Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that the
14
     Motion Hearing/Trial setting set for March 19, 2021 shall be continued to April 30, 2021 at 1:30
15
     p.m. Defendant shall file an acknowledgement of the new hearing date by April 9, 2021.
16
            For the reasons set forth in the joint motion, the Court finds that the ends of justice will be
17
     served by granting the requested continuance, and these outweigh the interests of the public and
18
     the defendant in a speedy trial. Accordingly, the delay occasioned by this continuance is
19
     excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
20
            IT IS SO ORDERED.
21
     Dated: March 16, 2021
22

23

24

25

26

27

28


                                                       1
